Title: To Thomas Jefferson from Joseph Carrington Cabell, 1 April 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir
City of Washington.
April 1. 1824.
My plan was to leave the City to-day, so as to   get to Monticello on saturday. But finding I cannot reach the point I desired in time to do so, I must now defer my departure till saturday or sunday, when I expect to set out on my return, and taking the monday’s stage from Fredericksburg, arrive at Monticello on tuesday. Should I not come myself, you may expect to receive a letter from me. But it is my intention at this time to come: & my object is to endeavor to procure ad interim such a recognition of our claim by the Cabinet as will be satisfactory to the Board of Public Works in Virginia. The President & Mr Wirt are both very friendly & have received me in the kindest manner. Mr Crawford was very decisive in our favor. And all the other members probably are well disposed. When I came here the business was at a stand. An abortive movement had been made by Col: Barbour in the Senate. Such was Mr Mercer’s statement, who was under the impression that the Delegation should first have been called together, concert ensured, and an executive recommendation procured before any movement was made in Congress. He advised me to try  the Cabinet, altho’ he thought I should not succeed. I had spoken with all the Secretaries, except Mr Adams, and had a formal interview with Mr Calhoun at his office, who recognized the justice of the claim, but said that the usage of the Department on the subject of interest could only be changed by an Act of Congress. I had commenced a letter to the Secretary of War, at the private instance of Mr Monroe & Mr Wirt.—when the Communication of our Governor, covering an able exposition of  our claim by Mr Johnson, arrived. A meeting of the Delegation was next had at the instance of Col: Barbour, & he was authorized to bring the subject before the Executive thro’ the Department of War. I confess I was surprized at so unexpected a movement: and I still think that when the subject of the appropriation is discussed in Congress, this intermediate appeal to the Executive by the Delegation will be of no service with the Delegations of the other states. To prevent any misapprehension of my motives & course, I waited on Col: Barbour, and explained to him my particular views, which were pending the delays of legislations to get the Cabinet, if possible, to say that under the existing laws of the U.S. the claim stands on the same footing as would a claim for principal, and that nothing but an act of Congress making the appropriation is necessary. He appeared to be entirely satisfied. I think the Board ought to be satisfied with such a recognition & lend us the Bonus. The steps which I have taken & am taking spring from a desire to promote the views of all the Visitors. If you will adjourn over for one day, perhaps I may be able to bring you the decision of the Cabinet. They will not meet before tomorrow, and I know not how long it will take to make up their decision. I enclose a paper which Col: Monroe requested me to shew you. He says that Percival and Torrey were considered very able men—and Torrey he regards as the best appointment for the chemical chair in our University. He requested me to state to you that he regarded it as all important to get as many of the Professors as possible from this country. He appears to be very friendly to all your views.If I should not come by the stage on tuesday, you would oblige me by directing my servant to return home with my Horses, on wednesday morning: and in the interim after his arrival to wait for me at the Tavern in Charlottesville.My best respects attend Mr Madison & all the Visitors.I remain, Dear Sir, faithfully yoursJoseph C. CabellP.S. I have opened my letter to inform you that Col: Barbour of the Senate has just called and indicates every disposition to  aid me in the accomplishment of my object. He seems to approve of the ground I have taken, & of the letter, which I now propose to address to the President. This business has engrossed nearly all my time. I hope tomorrow to be able to pay more attention to my  private claim.